Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 09/02/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.  To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.  A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
 /JELANI A SMITH/ Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                       

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments i: applicant states that “Ichinokawa does not at all concern how GNSS error values are to be established or applied in the first place” and that this is because the reference “concerns an entirely different issue of the satellite signal not being properly received so that a different position determination must be made in parallel to the position determination that uses the satellite signal.”  However, this is an inaccurate assertion for two reasons;
Firstly, the applicant asserts that the Ichinokawa system is not applicable as it discusses a situation of reduced satellite reception, and does not mention gradual GNSS error.  There is nothing in the claims asserting that the processing must take place in an area of normal satellite reception, nor does the specification assert that the processing must take place in an area of normal satellite reception or define what to what degree of non-degradation constitutes an acceptable area for the invention processing to take place.  Likewise, the assertion that Ichinokawa does not read on the claims as it does not teach a “gradual GNSS errors that are to be accordingly corrected” is incorrect as the gradual drift is not claimed in any independent or dependent claim.  The definition of the GNSS error as a gradual error is also not supported by the specification, which does not define the error as a gradually accumulated error or as a slow drift.
Secondly, the Ichinokawa reference does teach a system which used GPS measurements and applies a correction, rather than discarding the GPS measurement as asserted by the applicant.  IN paragraph 14 the reference states that the GPS signal is corrected without describing a replacement or discarding of the GPS reading (“the error correction component 140 may correct GPS signals associated with the vehicle which erroneously or incorrectly register the location of the vehicle along a different path or different lanes”).  As an example, the system map stores known roadway lane information ([0016] “Further, the GPS component 110 may supplement this lane level information with map information from a map database. For example, the information from a map database may indicate that there are a number of lanes (e.g., three lanes) on a roadway on which a vehicle is travelling.”) and then updates the existing GPS coordinates to match the specific location of the vehicle ([0031] “If the lane continuation flag is on, set to one, or indicative of no lane change, the GPS position may be updated by the error correction component to be associated with the last known lane, since no lane change has occurred. If the lane continuation flag is off, set to zero, or indicative of one or more lane changes, the GPS position may be updated by the error correction component to be associated with a lane associated with a lane change indicated by the LKAS component 130”)  The invention does not require the discarding of GPS readings to function and may perform without discarding GPS reading, in the cited sections Ichinokawa is shown to teach the modification of GPS coordinates rather than replacement.  As such, the argument is not considered persuasive.  This said, upon further consideration, a new ground(s) of rejection is made in view of Breed, see rejection below.
Regarding argument ii, applicant states that the Ichinokawa reference fails to tach the deficiencies of Breed as “Ichinokawa certainly does not suggest doing so using a determined relative position to a reference measuring point external to the vehicle” And that it instead uses image processing to determine a lane change.  While the reference does teach image processing and determining a lane change, the lane markings used by the vision system are the reference point external to a vehicle.  The lane marking are store in a reference map ([0016] “Further, the GPS component 110 may supplement this lane level information with map information from a map database. For example, the information from a map database may indicate that there are a number of lanes (e.g., three lanes) on a roadway on which a vehicle is travelling.”) and are used as the known external reference with which the system determines a correction to GPS coordinates ([0031] “If the lane continuation flag is on, set to one, or indicative of no lane change, the GPS position may be updated by the error correction component to be associated with the last known lane, since no lane change has occurred. If the lane continuation flag is off, set to zero, or indicative of one or more lane changes, the GPS position may be updated by the error correction component to be associated with a lane associated with a lane change indicated by the LKAS component 130”).  The location of these lane markings relative to the vehicle are used to determine the vehicle’s current location, and as they are stored in a saved map may be understood to have been measured with “high-accuracy geodetic measurement”, a relative term which is not defined in the claims nor the specification.  The applicant’s argument fails to recognize that the Ichinokawa reference makes use of the lane markers as it’s external, known reference points.  This fact, however, means that the Ichinokawa reference does in fact remedy the deficiencies of the Breed reference.  However, as stated above, upon further consideration a new ground(s) of rejection is made in view of Breed, see rejection below.
Regarding Argument iii, the applicant states that the Ichinokawa reference is not applicable or relevant to the claims as it focuses on an area of reduced GNSS reception.  As stated above, there is no citation in the claims or specification that this process must take place in an area of normal reception, and such a “normal” reception is not defined in the specification.  Applicant specifically states that since “Ichinokawa concerns a case such as where the vehicle may be entering a tunnel and therefore might not be receiving the proper GPS signal, therefore Ichinokawa does not concern gradual GNSS errors that are to be accordingly corrected with GNSS error values representing difference value offsets to be applied to the satellite signal, which is the subject matter of the claims.”  This is not the subject matter of the claims- as discussed above, the gradual drift is not claimed in any independent or dependent claim.  The definition of the GNSS error as a gradual error is also not supported by the specification, which does not define the error as a gradually accumulated error or as a slow drift.  As such, all applicant assertions in this argument that Ichinokawa fails to disclose claimed limitations due to operating in a reduced reception area rest on subject matter that is neither in the claims nor the specification, and the examiner maintains that this rejection is correct. However, as stated above, upon further consideration a new ground(s) of rejection is made in view of Breed, see rejection below.
Regarding Argument iv, applicant states that the combination of Breed and Ichinokawa is not obvious, and that the examiner does not describe why the combination is obvious.  Firstly, the applications are within the same field of art, both being within the vehicle navigation field.  Secondly, as demonstrated above the Ichinokawa reference does correct the deficiencies of Breed by teaching and performing a comparison to obtain a difference between the current reference vehicle position and the determined current satellite vehicle position as a new ascertained  GNSS error value that is associated with the current satellite vehicle position, so therefore as a reference within the same field of invention and remedying the deficiency of Breed, Ichinokawa is obvious to combine. However, as stated above, upon further consideration a new ground(s) of rejection is made in view of Breed, see rejection below.
Regarding the argument against the rejection of Claims 18 and 27, applicant’s arguments regarding the rejection under Ichinokawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Breed, see rejection below. 
Regarding the argument against the rejection of Claim 19, applicant asserts “Ichinokawa concerns a case where it is determined that the GPS signal was not properly received, and therefore a different parallel position determination is used in which the GPS signal is altogether ignored in favor of
determining the vehicle position based on prior GPS information. Moreover, this position determination is used only at this current point in time.”  In other words, that the Ichinokawa reference discards the GPS data instead of modifying the GPS data, and also fails to apply the determination to a future point in time.  As demonstrated above, paragraph 31 of Ichinokawa demonstrates that the GPD is not dropped but rather modified, so this argument is incorrect and the rejection was proper. However, upon further consideration, a new ground(s) of rejection is made in view of Breed, see rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “high-accuracy” in claims 17 and 32is a relative term which renders the claim indefinite. The term “high-accuracy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 18-25 are rejected under 35 U.S.C. 112(b) as being indefinite for depending from rejected Claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 18, 22-27, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 20050134440) in view of Kim (KR 20170022766), herein after referred to as Kim.
Regarding Claim 17, Breed teaches a method for localizing an automated vehicle, comprising:
providing a digital map, in a driver assistance system of the HAF; ([0010 “ More particularly, the invention further relates to the use of centimeter-accurate maps for determining the location of the host vehicle and obstacles on or adjacent the roadway.”  [0325]  “All information regarding the road, both temporary and permanent, should be part of the map database, including speed limits, presence of guard rails, width of each lane, width of the highway, width of the shoulder, character of the land beyond the roadway, existence of poles or trees and other roadside objects, exactly where the precise position location apparatus is located, etc. ... It is contemplated that there will be a display for various map information which will always be in view for the passenger and for the driver at least when the vehicle is operating under automatic control. Additional user information can thus also be displayed such as traffic conditions, weather conditions, advertisements, locations of restaurants and gas stations, etc.”)
providing at least one reference measuring point measured by high-accuracy geodetic measurement, positional data of the reference measuring point being stored in the digital map; ([0381] “Another important aid as part of some of the inventions disclosed herein is to provide markers along the side(s) of roadways which can be either visual, passive or active transponders, reflectors, or a variety of other technologies including objects that are indigenous to or near the roadway, which have the property that as a vehicle passes the marker it can determine the identity of the marker and from a database it can determine the exact location of the marker. The term "marker" is meant in the most general sense. The signature determined by a continuous scan of the environment, for example, would be a marker if it is relatively invariant over time such as, for example, buildings in a city”  [0430] “Transmitters are provided, for example at fixed locations and/or in vehicles or other moving objects, and data about each transmitter, such as its location and an identification marker, is generated at 240. The location of the transmitter is preferably its GPS coordinates as determined, for example, by a GPS-based position determining system (although other position determining systems can alternatively or additionally be used).”)
determining a current reference vehicle position based on a combination of a determined relative position to  the reference measuring point and the positional data of the reference measuring point; ([0382] “the case of specific markers placed on the infrastructure, if three or more of such markers are placed along a side of the roadway, a passing vehicle can determine its exact location by triangulation. Note that even with two such markers using radar with distance measuring capability, the precise position of a vehicle can be determined as discussed below in reference to the Precise Positioning System. In fact, if the vehicle is only able to observe a single radar reflector and take many readings as the reflector is passed, it can determine quite accurately its position based on the minimum distance reading that is obtained during the vehicle's motion past the reflector” [0395] “A radar, laser scanner, or terahertz radar continuously is projected from the vehicle toward the environment, such as the roadway to the side of the vehicle, and from the returned reflected waves it obtains a signature of the passing environment and compares it with a recorded signature using ASM. This signature, for example, can be the distance from the vehicle to the infrastructure which has been normalized for the purpose of signature matching with some method such as the average or some other datum. Thus it is the relative distance signature that can be compared with a stored signature thus removing the position of the vehicle on the roadway as a variable. When a match is found the distance to a precise object can be determined placing the vehicle precisely on the road in both the longitudinal and lateral dimensions.”)
determining a current satellite vehicle position by using a global satellite navigation system (GNSS); ([0332] “FIG. 1 shows the current GPS satellite system associated with the earth and including 24 satellites 2, each satellite revolving in a specific orbital path 4 around the earth. By means of such a GPS satellite system, the position of any object can be determined with varying degrees of precision as discussed in detail herein. A similar system will appear when the European Galileo system is launched perhaps doubling the number of satellites.”)
Breed does not explicitly teach:
performing a comparison to obtain a difference between the current reference vehicle position and the determined current satellite vehicle position as a new ascertained GNSS error value that is associated with the current satellite vehicle position.
In the same field of endeavor, Kim teaches:
performing a comparison to obtain a difference between the current reference vehicle position and the determined current satellite vehicle position as a new ascertained GNSS error value that is associated with the current satellite vehicle position. ([P. 3, Ln 1-2] “The QR code applied to the present invention can be mainly marked on the road 1 surface.” [P. 5, Ln 9-11] “As a result of the determination by the determination unit 200, when a QR code exists in an image taken in front of the vehicle, the QR code-based positioning unit 310 using the absolute coordinates of the QR code determines the position of the vehicle." [P. 9, Ln 30-36] "The correction value calculation unit 314 receives the GPS absolute coordinate value (hereinafter referred to as the first GPS absolute coordinate value) of the vehicle at the time when the QR code is photographed from the GPS reception unit 400. At this time, the correction value calculation unit 314 calculates the GPS error correction value as the difference between the first GPS absolute coordinate value and the absolute coordinate value of the vehicle received from the coordinate calculation unit 313 as shown in Equation (3).”)
The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and positioning field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to determine the difference between current position and the GNSS determined position to ascertain an error, as taught by Kim to accurately determine a vehicle position in order to correct GPS error [P. 9]. 
Regarding Claim 18, modified Breed teaches the limitations of Claim 17, but Breed does not explicitly teach:
determining at least one additional satellite vehicle position by using the global satellite navigation system (GNSS), which is corrected using the GNSS error value based on the association. 
In the same field of endeavor, Kim teaches:
determining at least one additional satellite vehicle position by using the global satellite navigation system (GNSS), which is corrected using the GNSS error value based on the association. ([P. 5, Ln 9-11] “At this time, the  received GPS absolute coordinate value is a value received at the time when the QR code is not captured unlike the GPS absolute coordinate value used in calculating the previous GPS error correction value. Therefore, this value is referred to as a second GPS absolute coordinate value, for distinction from the first GPS absolute coordinate value. Based on the second GPS absolute coordinate value, the GPS-based positioning unit 320 receives the stored GPS error correction value from the memory 500. The GPS-based positioning unit 310 corrects the second GPS absolute coordinate value as a difference between the second GPS absolute coordinate value and the GPS error correction value as shown in Equation (4), and determines the position of the vehicle with the corrected GPS absolute coordinate value" In short, the system uses a stored error correction value to correct the GPS coordinates at a later time when the reference point is not present)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to perform further location determinations as taught by Kim to accurately determine a vehicle position in order to correct GPS error [P. 9].
Regarding Claim 22, modified Breed teaches the limitations of Claim 17, and Breed further teaches:
wherein for the HAF to identify the reference measuring point, suitable identifying features of the reference measuring point are stored in the digital map. ([0381] “The signature determined by a continuous scan of the environment, for example, would be a marker if it is relatively invariant over time such as, for example, buildings in a city...Thus, a vehicle should be able to match the signature sensed with the expected one in the map database and thereby obtain a precise location fix.”)
Regarding Claim 23, modified Breed teaches the limitations of Claim 17, and Breed further teaches:
wherein the reference measuring point is equipped with a transmitter, the transmitter emitting a signal, ([0389] “Another important aid as part of some of the inventions disclosed herein is to provide markers along the side(s) of roadways which can be either visual, passive or active transponders .... A MIR operates on very low power and periodically transmits a very short spread spectrum radar pulse.”
with an identifier of the reference measuring point, the signal being received by the HAF located in an area surrounding the reference measuring point. ([0144] “that the MIR signal can be modulated with a coded sequence to permit positive identification of the sending device.” [0389] “If three such MIR transmitters, 151, 152 and 153, as shown in FIG. 11, are placed along the highway and triggered simultaneously or with a known delay, and if a vehicle has an appropriate receiver system, the time of arrival of the pulses can be determined and thus the location of the vehicle relative to the transmitters determined. The exact location of the point where all three pulses arrive simultaneously would be the point that is equidistant from the three transmitters 151, 152, 153 and would be located on the map information. Only three devices are required since only two dimensions need to be determined and it is assumed that the vehicle in on the road and thus the vertical position is known, otherwise four MIRs would be required.”)


Regarding Claim 24, modified Breed teaches the limitations of Claim 23, and Breed further teaches:
wherein the signal emitted by the transmitter also comprises the positional data of the reference measuring point. ([0389] “ In this case, the MIR triad PPS or equivalent could be placed at will and they could transmit their exact location to the passing vehicles.”)
Regarding Claim 25, modified Breed teaches the limitations of Claim 17, and Breed further teaches:
wherein the reference measuring point includes  a road marker, a curb, a delineator, a guardrail, a traffic light and/or a traffic sign. ([0138] “Such detectable infrastructure can comprise a MIR triad, radar reflectors, SAW devices, RFID devices, devices or marks detectable visibly such as bar codes or other recognizable objects including edges of buildings, poles, signs or the like, magnetic markers or any other object whose position is precisely known and/or is detectable in a manner that permits the vehicle to determine its position relative to the device or absolutely and where the object is noted on a map database residing within the vehicle.”)
Regarding Claim 26, Breed teaches a driver assistance system for an automated vehicle, comprising:
at least one sensor for detecting a reference measuring point in  surroundings of the HAF; ([0395] “A radar, laser scanner, or terahertz radar continuously is projected from the vehicle toward the environment, such as the roadway to the side of the vehicle, and from the returned reflected waves it obtains a signature of the passing environment and compares it with a recorded signature using ASM.”)
a memory module for storing a digital map, the memory module being integrated in the HAF or a central server, and positional data of the reference measuring point being stored in the digital map; ([0361] “An important part of some embodiments of the invention is the digital map that contains relevant information relating to the road on which the vehicle is traveling. The digital map usually includes the location of the edge of the road, the edge of the shoulder, the elevation and surface shape of the road, the character of the land beyond the road, trees, poles, guard rails, signs, lane markers, speed limits, etc. as discussed in more detail elsewhere herein. Additionally, it can contain the signature as discussed above” [0381] ”The signature determined by a continuous scan of the environment, for example, would be a marker if it is relatively invariant over time such as, for example, buildings in a city.... Thus, a vehicle should be able to match the signature sensed with the expected one in the map database and thereby obtain a precise location fix.” [0733] ”A primary preferred embodiment of the system, therefore, is to equip a vehicle with a DGPS system, an inertial guidance system (or IMU), vehicle steering, throttle and brake control apparatus, a sub-meter accurate digital map system with the relevant maps”)
a GNSS position module for determining a current satellite vehicle position of the HAF, the GNSS position module operating according to a method of global satellite navigation (GNSS) ([0332] “FIG. 1 shows the current GPS satellite system associated with the earth and including 24 satellites 2, each satellite revolving in a specific orbital path 4 around the earth. By means of such a GPS satellite system, the position of any object can be determined with varying degrees of precision as discussed in detail herein. A similar system will appear when the European Galileo system is launched perhaps doubling the number of satellites.”)
a control unit to exchange data with the sensor, the memory module and the position module and to localize the vehicle in the digital map by  performing the following: ([Fig 1] [0363] “A processor including a printed circuit board 224 is coupled to the GPS receivers 226, the IMUs 206, the video cameras 208, the linear cameras 210 and the scanning laser radars 212 (see FIG. 17A). The processor 224 receives information regarding the position of the vehicle from the GPS receivers 226, and optionally the IMUs 206, and the information about the road from both linear cameras 210 or from both laser radars 212, or from all of the linear cameras 210 and laser radars 212, and forms the road map database. Information about the road can also come from one or both of the video cameras 208 and be incorporated into the map database.”)
ascertaining a current reference vehicle position on the basis of a combination of a determined relative position of the reference point indicated by  sensor data provided by the sensor and  the positional data of the reference measuring point; ([0381] “Basically, there is a lot of invariant information in the environment surrounding a vehicle as it travels down a road toward its destination. From time to time, a view of this invariant landscape or information may be obstructed but it is unlikely that all of it will be during the travel of a mile, for example. Thus, a vehicle should be able to match the signature sensed with the expected one in the map database and thereby obtain a precise location fix.” [0382] “For the case of specific markers placed on the infrastructure, if three or more of such markers are placed along a side of the roadway, a passing vehicle can determine its exact location by triangulation. Note that even with two such markers using radar with distance measuring capability, the precise position of a vehicle can be determined as discussed below in reference to the Precise Positioning System. In fact, if the vehicle is only able to observe a single radar reflector and take many readings as the reflector is passed, it can determine quite accurately its position based on the minimum distance reading that is obtained during the vehicle's motion past the reflector”)
Breed does not explicitly teach:
performing a comparison to obtain the difference between the determined current satellite vehicle position and the reference vehicle position as a new ascertained GNSS error value that is associated with the current satellite vehicle position.
In the same field of endeavor, Kim teaches:
performing a comparison to obtain the difference between the determined current satellite vehicle position and the reference vehicle position as a new ascertained GNSS error value that is associated with the current satellite vehicle ([P. 3, Ln 1-2] “The QR code applied to the present invention can be mainly marked on the road 1 surface.” [P. 5, Ln 9-11] “As a result of the determination by the determination unit 200, when a QR code exists in an image taken in front of the vehicle, the QR code-based positioning unit 310 using the absolute coordinates of the QR code determines the position of the vehicle." [P. 9, Ln 30-36] "The correction value calculation unit 314 receives the GPS absolute coordinate value (hereinafter referred to as the first GPS absolute coordinate value) of the vehicle at the time when the QR code is photographed from the GPS reception unit 400. At this time, the correction value calculation unit 314 calculates the GPS error correction value as the difference between the first GPS absolute coordinate value and the absolute coordinate value of the vehicle received from the coordinate calculation unit 313 as shown in Equation (3).”)
The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and positioning field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to determine the difference between current position and the GNSS determined position to ascertain an error, as taught by Kim to accurately determine a vehicle position in order to correct GPS error [P. 9]. 
Regarding Claim 27, modified Breed teaches the limitations of Claim 26, but Breed does not explicitly teach:
when determining at least one additional satellite vehicle position by using the GNSS position module, the control unit is configured to correct the position information ascertained by the GNSS module using for the new ascertained GNSS error value based on the association.
In the same field of endeavor, Kim teaches:
when determining at least one additional satellite vehicle position by using the GNSS position module, the control unit is configured to correct the position information ascertained by the GNSS module using the new ascertained GNSS error value based on the association… ([P. 9, Ln 30-36] “The correction value calculation unit 314 receives the GPS absolute coordinate value (hereinafter referred to as the first GPS absolute coordinate value) of the vehicle at the time when the QR code is photographed from the GPS reception unit 400. At this time, the correction value calculation unit 314 calculates the GPS error correction value as the difference between the first GPS absolute coordinate value and the absolute coordinate value of the vehicle received from the coordinate calculation unit 313 as shown in Equation (3)”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to perform further location determinations as taught by Kim to accurately determine a vehicle position in order to correct GPS error [P. 9].
Regarding Claim 31, modified Breed teaches the limitations of Claim 26, and Breed further teaches:
wherein the at least one sensor includes  a camera sensor, a radar sensor, and/or a lidar sensor. ([0407] “Through well-known methods, the distance to the reflector can be accurately measured with pulse radar, modulated radar and phase measurements or noise radar and correlations measurements. In such a manner, the host vehicle can determine its position relative to one or more such reflectors and if the location of the reflector(s) is known and recorded on the map database, the vehicle can determine its position to within about 2 centimeters.”)
Regarding Claim 32, Breed teaches a non-transitory computer readable medium containing a program, comprising
a program code arrangement having program code for localizing a  highly automated vehicle (HAF)  in a digital map ([0378] “The system can be configured so that a vehicle operator could enter a phone number, for example, or an address and the vehicle would be automatically and safely driven to that location.” [0426] “The operation of the system is as follows. A vehicle traveling down a roadway in the vicinity of the reflector poles would transmit radar pulses at a frequency of perhaps once per microsecond. ... As the vehicle approaches a reflector pole, it will begin to receive reflections based on the speed of the vehicle. By observing a series of reflections, the vehicle software can select either the maximum amplitude reflection or the average or some other scheme to determine the proper reflection to consider. The radar pulse will also be modulated to permit a distance to the reflector calculation to be made based on the phase of the returned signal or through correlation. Thus, as a vehicle travels down the road and passes a pair of reflector poles, it will be able to determine its longitudinal position on the roadway based on the pointing angle of the radar devices and the selected maximum return as described above. It will also be able to determine its lateral position on the roadway based on the measured distance from the radar to the reflector.”)
by performing the following; providing a digital map in a driver assistance system of the HAF; ([0010] “ More particularly, the invention further relates to the use of centimeter-accurate maps for determining the location of the host vehicle and obstacles on or adjacent the roadway.” [0325] “All information regarding the road, both temporary and permanent, should be part of the map database, including speed limits, presence of guard rails, width of each lane, width of the highway, width of the shoulder, character of the land beyond the roadway, existence of poles or trees and other roadside objects, exactly where the precise position location apparatus is located, etc. ... It is contemplated that there will be a display for various map information which will always be in view for the passenger and for the driver at least when the vehicle is operating under automatic control. Additional user information can thus also be displayed such as traffic conditions, weather conditions, advertisements, locations of restaurants and gas stations, etc.
providing at least one reference measuring point measured by high-accuracy geodetic measurement, positional data of the reference measuring point being stored in the digital map; ([0381] “Another important aid as part of some of the inventions disclosed herein is to provide markers along the side(s) of roadways which can be either visual, passive or active transponders, reflectors, or a variety of other technologies including objects that are indigenous to or near the roadway, which have the property that as a vehicle passes the marker it can determine the identity of the marker and from a database it can determine the exact location of the marker. The term "marker" is meant in the most general sense. The signature determined by a continuous scan of the environment, for example, would be a marker if it is relatively invariant over time such as, for example, buildings in a city” [0430] “Transmitters are provided, for example at fixed locations and/or in vehicles or other moving objects, and data about each transmitter, such as its location and an identification marker, is generated at 240. The location of the transmitter is preferably its GPS coordinates as determined, for example, by a GPS-based position determining system (although other position determining systems can alternatively or additionally be used).”)
determining a current reference vehicle position based on a combination of a determined relative position to the reference measuring point and the positional data of the reference point; ([0382] “the case of specific markers placed on the infrastructure, if three or more of such markers are placed along a side of the roadway, a passing vehicle can determine its exact location by triangulation. Note that even with two such markers using radar with distance measuring capability, the precise position of a vehicle can be determined as discussed below in reference to the Precise Positioning System. In fact, if the vehicle is only able to observe a single radar reflector and take many readings as the reflector is passed, it can determine quite accurately its position based on the minimum distance reading that is obtained during the vehicle's motion past the reflector” [0395]  “A radar, laser scanner, or terahertz radar continuously is projected from the vehicle toward the environment, such as the roadway to the side of the vehicle, and from the returned reflected waves it obtains a signature of the passing environment and compares it with a recorded signature using ASM. This signature, for example, can be the distance from the vehicle to the infrastructure which has been normalized for the purpose of signature matching with some method such as the average or some other datum. Thus it is the relative distance signature that can be compared with a stored signature thus removing the position of the vehicle on the roadway as a variable. When a match is found the distance to a precise object can be determined placing the vehicle precisely on the road in both the longitudinal and lateral dimensions.
determining a current satellite vehicle position by using a global satellite navigation system (GNSS); ([0332] “FIG. 1 shows the current GPS satellite system associated with the earth and including 24 satellites 2, each satellite revolving in a specific orbital path 4 around the earth. By means of such a GPS satellite system, the position of any object can be determined with varying degrees of precision as discussed in detail herein. A similar system will appear when the European Galileo system is launched perhaps doubling the number of satellites.”)



Breed does not explicitly teach:
performing a comparison to obtain a difference between the current reference vehicle position and the determined current satellite vehicle position as a new ascertained a GNSS error value that is associated with the current satellite vehicle position
In the same field of endeavor, Kim teaches:
performing a comparison to obtain a difference between the current reference vehicle position and the determined current satellite vehicle position as a new ascertained a GNSS error value that is associated with the current satellite vehicle position  ([P. 3, Ln 1-2] “The QR code applied to the present invention can be mainly marked on the road 1 surface.” [P. 5, Ln 9-11] “As a result of the determination by the determination unit 200, when a QR code exists in an image taken in front of the vehicle, the QR code-based positioning unit 310 using the absolute coordinates of the QR code determines the position of the vehicle." [P. 9, Ln 30-36] "The correction value calculation unit 314 receives the GPS absolute coordinate value (hereinafter referred to as the first GPS absolute coordinate value) of the vehicle at the time when the QR code is photographed from the GPS reception unit 400. At this time, the correction value calculation unit 314 calculates the GPS error correction value as the difference between the first GPS absolute coordinate value and the absolute coordinate value of the vehicle received from the coordinate calculation unit 313 as shown in Equation (3).”)
The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and positioning field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to determine the difference between current position and the GNSS determined position to ascertain an error, as taught by Kim to accurately determine a vehicle position in order to correct GPS error [P. 9]. 
Claims 19-21 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 20050134440) in view Kim (KR 20170022766), herein after referred to as Kim, and Buchholz (US 20170016994), herein after referred to as Buchholz.
Regarding Claim 19, modified Breed teaches the system of Claim 17, and Breed further teaches:
and providing the GNSS error model to additional highly automated vehicles. ([0139] “Then, each vehicle can determine the relative position of the other vehicle as well as the relative clock error. As one vehicle passes a Precise Positioning Station (PPS), it knows exactly where it is and thus the second vehicle also knows exactly where it is and can correct for satellite errors. All vehicles that are in communication with the vehicle at the PPS similarly can determine their exact position and the system approaches perfection. This concept is based on the fact that the errors in the satellite signals are identical for all vehicles that are within a mile or so of each other.” [0336] “In this case, one or more of the base stations 20,21 receives and performs a mathematical analysis on all of the signals received from a number of base stations that cover the area under consideration and forms a mathematical model of the errors in the GPS signals over the entire area ... By considering data from the entire group of such stations, the errors in the GPS signals for the entire area can be estimated resulting in a position accuracy of about 6-10 cm over the entire area. The corrections are then uploaded to the geocentric or low earth orbiting satellite 30 for retransmission to vehicles on the roadways. In this way, such vehicles are able to determine their absolute position to within about 6-10 centimeters”)
Breed does not explicitly teach:
transmitting the current satellite vehicle position and/or the reference vehicle position and the new ascertained GNSS error value to a server computer,
and processing the new ascertained GNSS error value in a higher- order GNSS error model
In the same field of endeavor, Buchholz teaches:
transmitting the current satellite vehicle position and/or the reference vehicle position and the ... GNSS error value to a server computer, ([0024] “a control apparatus of the field apparatuses is designed for ascertaining at least one field data record comprising a current GNSS position in the target area and an error value associated with them and for transmitting it to a central computation device,”)
and processing the ... GNSS error value in a higher- order GNSS error model ([0034] “The data is then statistically evaluated by the computation device 12, wherein a separate statistical evaluation occurs for the data of the different classes. In the process, the error values of different motor vehicles 2 are merged for the same subareas, so that a combined extent of error indicating the general precision in the subarea is obtained.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to transmit the GNSS data to a central server for further processing as taught by Buchholz to generate maps of areas with high GNSS error in order to prioritize areas to survey landmarks for vehicle localization assistance systems. [0038]. 
In the same field of endeavor, Kim teaches:
the new ascertained GNSS error value ([P. 9, Ln 30-36] “The correction value calculation unit 314 receives the GPS absolute coordinate value (hereinafter referred to as the first GPS absolute coordinate value) of the vehicle at the time when the QR code is photographed from the GPS reception unit 400. At this time, the correction value calculation unit 314 calculates the GPS error correction value as the difference between the first GPS absolute coordinate value and the absolute coordinate value of the vehicle received from the coordinate calculation unit 313 as shown in Equation (3)”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to perform further location determinations as taught by Kim to accurately determine a vehicle position in order to correct GPS error [P. 9].
Regarding Claim 20, modified Breed teaches the system of Claim 19, but Breed does not explicitly teach:
in the transmitting, additional highly automated vehicles transmit respectively ascertained GNSS error values and current satellite vehicle positions and/or reference vehicle positions to the server computer,
the GNSS error model being produced by taking into account a plurality of the transmitted GNSS errors.
In the same field of endeavor, Buchholz teaches:
in the transmitting, additional highly automated vehicles transmit respectively ascertained GNSS error values and current satellite vehicle positions and/or reference vehicle positions to the server computer, ([0029] “This system comprises a fleet of motor vehicles 2, which are used as field apparatuses, each comprising a GNSS receiver 3 for a global navigation satellite system, here GPS. The GNSS receivers 3 provide, in addition to a current GNSS position ascertained from the signals received by various satellites, an associated error value, namely a dilution of precision (DOP).”)
the GNSS error model being produced by taking into account a plurality of the transmitted GNSS errors. ([0024] “In general, a system for determining a spatially resolved extent of error for position finding with a global navigation satellite system for a target area of interest using field data from a plurality of field apparatuses, particularly motor vehicles, each having a receiver for the global navigation satellite system and which are situated at least intermittently in the target area is conceivable, wherein, a control apparatus of the field apparatuses is designed for ascertaining at least one field data record comprising a current GNSS position in the target area and an error value associated with them and for transmitting it to a central computation device, wherein the central computation device is designed first of all for ascertaining from a base stock of data an error map containing the extents of error for different positions and/or subareas of the target area, by statistical evaluation of the field data records and for updating it on the basis of newly received field data records”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to have multiple vehicles transmit the GNSS data to a central server for further processing as taught by Buchholz to generate maps of areas with high GNSS error in order to prioritize areas to survey landmarks for vehicle localization assistance systems. [0038]. 
Regarding Claim 21, modified Breed teaches the system of Claim 20, but Breed does not explicitly teach:
wherein the GNSS error model is based on interpolation between the respectively transmitted GNSS errors values
In the same field of endeavor, Buchholz teaches:
wherein the GNSS error model is based on interpolation between the respectively transmitted GNSS errors values ([0034] “ In the process, the error values of different motor vehicles 2 are merged for the same subareas, so that a combined extent of error indicating the general precision in the subarea is obtained.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to interpolate GNSS error values as taught by Buchholz to generate maps of areas with high GNSS error in order to prioritize areas to survey landmarks for vehicle localization assistance systems. [0038]. 
Regarding Claim 28, modified Breed teaches the system of Claim 26, but does not explicitly teach:
a transmission module, wherein the control unit is configured to transmit the current satellite vehicle position and/or the reference vehicle position and the new ascertained GNSS error value to a server computer.
In the same field of endeavor, Buchholz teaches:
a transmission module, wherein the control unit is configured to transmit the current satellite vehicle position and/or the reference vehicle position and the ... GNSS error value to a server computer. ([0029] “This system comprises a fleet of motor vehicles 2, which are used as field apparatuses, each comprising a GNSS receiver 3 for a global navigation satellite system, here GPS. The GNSS receivers 3 provide, in addition to a current GNSS position ascertained from the signals received by various satellites, an associated error value, namely a dilution of precision (DOP).”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to transmit the GNSS data to a central server for further processing as taught by Buchholz to generate maps of areas with high GNSS error in order to prioritize areas to survey landmarks for vehicle localization assistance systems. [0038].
In the same field of endeavor, Kim teaches:
the new ascertained GNSS error value ([P. 9, Ln 30-36] “The correction value calculation unit 314 receives the GPS absolute coordinate value (hereinafter referred to as the first GPS absolute coordinate value) of the vehicle at the time when the QR code is photographed from the GPS reception unit 400. At this time, the correction value calculation unit 314 calculates the GPS error correction value as the difference between the first GPS absolute coordinate value and the absolute coordinate value of the vehicle received from the coordinate calculation unit 313 as shown in Equation (3)”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to perform further location determinations as taught by Kim to accurately determine a vehicle position in order to correct GPS error [P. 9].
Regarding Claim 29, modified Breed teaches the system of Claim 28, and Breed further teaches:
wherein the control unit is configured to receive an ascertained GNSS error value from a server computer and to take it into account when determining a GNSS vehicle position. ([0336] “In this case, one or more of the base stations 20,21 receives and performs a mathematical analysis on all of the signals received from a number of base stations that cover the area under consideration and forms a mathematical model of the errors in the GPS signals over the entire area ... By considering data from the entire group of such stations, the errors in the GPS signals for the entire area can be estimated resulting in a position accuracy of about 6-10 cm over the entire area. The corrections are then uploaded to the geocentric or low earth orbiting satellite 30 for retransmission to vehicles on the roadways. In this way, such vehicles are able to determine their absolute position to within about 6-10 centimeters”)
Regarding Claim 30, modified Breed teaches the system of Claim 26, but Breed does not explicitly teach:
wherein the transmission module operates according to one of the following transmission methods: radio and vehicle-to-infrastructure (V2I).
In the same field of endeavor, Buchholz teaches:
wherein the transmission module operates according to one of the following transmission methods: radio and vehicle-to-infrastructure (V2I). ([0014] “It is particularly preferable that the field apparatuses, as already indicated, are motor vehicles in conventional operation, which today usually already comprise a GNSS receiver, in particular a GPS receiver, which can be used in the context of the present invention for collecting precision data, by assembling corresponding field data records and sending them to the central computation device, preferably at least partially wirelessly, so that, therefore, the field apparatuses comprise suitable communication devices, in the case of motor vehicles, for example, motor-vehicle-to-infrastructure communication devices and/or possibilities for setting up communication connections via the Internet and/or via a mobile radio network.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to transmit the GNSS data to a central server via radio or V2I as taught by Buchholz to generate maps of areas with high GNSS error in order to prioritize areas to survey landmarks for vehicle localization assistance systems. [0038]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662